     Case 1:17-cv-00642 Document 63 Filed 01/28/19 Page 1 of 1 PageID #: 671


                                                              FILED: January 28, 2019

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                ___________________

                                     No. 17-2429
                                   (1:17-cv-00642)
                                ___________________

ELIZABETH DEAL; JESSICA ROE

              Plaintiffs - Appellants

and

FREEDOM FROM RELIGION FOUNDATION, INC.; JANE DOE; JAMIE DOE

              Plaintiffs

v.

MERCER COUNTY BOARD OF EDUCATION; MERCER COUNTY SCHOOLS;
DEBORAH S. AKERS, in her individual capacity

              Defendants - Appellees

                                ___________________

                                     ORDER
                                ___________________

       The court denies the petition for rehearing.

       Entered at the direction of the panel: Judge Motz, Judge Duncan, and Judge

Quattlebaum.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk
